Citation Nr: 0843695	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for residual, fracture, distal 
right fibula with traumatic arthritis, currently rated at 20 
percent.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 20 percent rating for the veteran's 
residual, fracture, distal right fibula with traumatic 
arthritis, effective July 19, 2005.  


FINDING OF FACT

The manifestations of the veteran's arthritis include 
complaints of pain in his right fibula and right ankle, with 
objective findings of limitation of motion.  He is able to 
walk without an assistive device.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residual, fracture, distal right fibula with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in October 2006, 
prior to the adjudication on appeal.  

The letter notified the veteran of the relative duties of VA 
and the claimant to obtain evidence; and satisfied the 
requirements pursuant to Pelegrini v. Principi, 18 Vet. App. 
112 (2004), requesting the claimant to provide evidence in 
his possession that pertains to the claim.

A May 2008 notice letter further discussed the criteria for 
an increased rating in accordance with the requirements of 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) and the claim was subsequently readjudicated in 
supplemental statements of the case in May 2008 and July 
2008.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The veteran is currently rated at 20 percent for residual, 
fracture, distal right fibula with traumatic arthritis, and 
he asserts he is entitled to a higher rating.  He states this 
condition has severely worsened, and he experiences chronic 
swelling in his leg.  He further states that he has 
difficulty taking part in physical activities and the 
condition has negatively affected his ability to work.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's residual, fracture, distal right fibula with 
traumatic arthritis, is rated pursuant to Diagnostic Code 
5262.  Under Diagnostic Code 5262, a 10 percent rating is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is warranted where there is 
nonunion of the tibia and fibula, with loose motion, and 
requiring a brace.

The words "slight", "moderate", and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases where there is functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include during flare-ups 
and/or with repeated use, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In April 2004 a VA doctor noted that the veteran should 
strengthen his knee extendor muscles to provide relief for 
his chronic knee pain.  

In August 2005 the veteran was seen by a VA doctor who noted 
the veteran related a history of right lower leg fracuture.  

The veteran underwent a VA examination in September 2005 and 
the doctor noted the veteran fractured his right tibia and 
fibula and dislocated his right ankle in 1972 while in 
service.  The veteran complained of pain in his right leg and 
fracture site and in the right ankle.  He also indicated his 
leg would swell up after performing physical labor at his 
job, and he had difficulty sleeping due to the condition.  He 
states that the pain in his leg and ankle can reach a 10 out 
of 10 severity at times at night.  Upon physical examination 
the doctor noted that the leg showed some anterior and medial 
deformity of the tibia with tenderness to palpation of the 
mid part of the tibia.  The veteran's right ankle 
dorsiflexion was 30 degrees, plantar flexion was 30 degrees, 
inversion was 35 degrees and eversion was 25 degrees.  The 
veteran's right knee was normal with no symptoms.  The 
veteran exhibited post-work or exercise pain in the right leg 
and the right ankle with moderate disability with 
progression.  The doctor noted that the effect on the 
veteran's daily activities include pain with walking, 
lifting, and standing for long periods of time.  

In November 2006 the veteran underwent a VA examination, and 
he complained to the VA examiner that he had a two month 
history of intermittent sharp pain through the upper portion 
of the right calf.  The veteran indicated he did not miss any 
work due to his leg condition, but his walking throughout the 
years had been limited to about a half a mile because of the 
leg fracture.  He again complained of leg pain at night and 
difficulty sleeping, but indicated he did not use any 
medication for the pain in his calf.  The veteran claimed he 
was experiencing arthritis in the right leg.  Upon physical 
examination of the leg, the VA examiner indicated it was 
completely normal with no edema or atrophy.  The examiner 
continued that palpation of the calf was entirely pain free 
with some discomfort with palpation of the distal third of 
the tibia and distal third of the anterior tibialis muscle.  
The veteran's fibula could be palpated from the lateral 
malleolus of the ankle proximally and a defect could be found 
about six centimeters above the ankle.  The veteran's gait 
was normal.  The examiner reviewed a 2005 x-ray, which showed 
a well healed distal third fibula fracture.  The syndesmosis 
between the tibia and the fibula showed some irregularity and 
calcification.  The doctor concluded there was no evidence of 
the claimed arthritis because this was a fracture of a shaft 
long bone with no joint involvement.  

The veteran underwent another VA examination in April 2008.  
After reviewing the claims file, the examiner noted the 
veteran had a past fracture dislocation of the right ankle 
with diastasis of the tibia fibula syndesmosis.  After 
corrective surgeries, in October 1972 the fracture was healed 
and after cast removal disuse atrophy was noted in the leg 
and thigh.  The examiner's impression was the veteran had a 
healed fracture dislocation of the right ankle with 
disruption of the tibia-fibula synesmosis.  The veteran 
refused to report for an x-ray for further evaluation of his 
condition.  

The veteran has complained of pain in his right calf, and he 
asserts he suffers from arthritis in the right leg.  In the 
November 2006 VA examination, the VA examiner indicated the 
condition did not prevent him from attending work, and he 
found no adema.  Palpation of the calf was entirely pain free 
with some discomfort with palpation of the distal third of 
the tibia and distal third of the anterior tibialis muscle.  
The examiner concluded the leg was completely normal, and an 
April 2008 examination indicated the veteran had a healed 
fracture dislocation of the right ankle with disruption of 
the tibia-fibula synesmosis.  

The evidence supports that the symptoms of the veteran's 
fibula condition manifests primarily in his right ankle 
rather than the knee.  The veteran has complained of right 
ankle pain, and a VA examination in September 2005 revealed 
the veteran's dorsiflexion was 30 degrees, plantar flexion 
was 30 degrees, inversion was 35 degrees and eversion was 25 
degrees.  Despite these objective findings, the veteran has 
still maintained an ability to walk without an assistive 
device.  Although the veteran has some ankle discomfort and a 
decreased range of motion, there is no evidence the condition 
has reached the marked level.  

There is no evidence the condition of the veteran's right 
knee warrants assignment of a rating under Diagnostic Codes 
5257, 5259, 5260, or 5261.  Further, there is no evidence of 
ankylosis of the knee so a higher rating under Diagnostic 
Code 5256 is not warranted.

The Board has considered all applicable evidence and 
considered all applicable Diagnostic Codes, and no increase 
in rating is warranted under any of the applicable codes.  
The application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 has also been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
competent evidence supports that the veteran has very 
minimal, if any, weakness, fatigability, incoordination or 
pain on movement due to this condition.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to a higher 
rating for residual, fracture, distal right fibula with 
traumatic arthritis is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. At 57-58.  


ORDER

Entitlement to a higher rating for residual, fracture, distal 
right fibula with traumatic arthritis currently rated at 20 
percent is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


